By the Court,
Wallace, C. J.:
This action was brought to recover the possession of a tract of land situate in the County of Humboldt. The pleadings are verified. The complaint alleges that the plaintiff is the owner in fee of the premises which are described,- and that the defendants “on the 2d day of February, 1870, entered into the possession of the demanded premises above described, and have ever since'and still do unlawfully withhold the possession thereof from the plaintiff,” etc., concluding with the usual prayer for judgment. The answer is as follows:
“How comes Joseph Corbett, John Doe (Walter Cutler), and Richard Roe (E. H. Pinney), defendants in the above entitled action, and answering the complaint of the plaintiff herein, on their information and belief deny that on the 1st day of February, 1870, or at any other time, the plaintiff was or now is, or ever has been the owner of) or seized in fee, or entitled to the possession of the tract of land described in said complaint, or any part thereof; and deny that on said day, or any other time, the defendants entered into the possession of the same, or any part thereof, or that they ever withheld, or now _ withhold the possession of the same, or any part thereof from the plaintiff. Further answering, the said defendants aver that from the year A. D. 1848, down to the 23d day of May, A. D. 1867, inclusive, the tract of land described in the plaintiff’s complaint was public land of and belonging to the United States, and that on the day last named, and prior thereto, by orders of the President of the United States, one bearing date of that day and another prior thereto, and in due course of law, the said lands, and the whole thereof, were reserved to the United States for light*267house purposes, ancl from thence hitherto have remained, and still do remain so reserved for the purposes aforesaid; and that during all of said time, from the year 1848 hitherto, the United States has been and still is the owner in fee and seized of said land and every part thereof.
“That from the 23d day of May, 1867, hitherto the United States has continuously occupied and possessed said lands for lighthouse purposes aforesaid, and has erected a lighthouse and light, and other improvements thereon, for the protection and safety of ships and other vessels navigating the waters of the Pacific Ocean, at an expense of about one hundred thousand dollars.
“That the said defendants are the keepers of the light and lighthouse aforesaid, employed for that purpose by the said United States at stipulated wages, and that they are, as such keepers, the mere servants and employés of the said United States, subject at any and all times to the orders, directions, and commands of the said United States and certain of the officers thereof, and to be discharged and removed from such service and employment.
“That as such lighthouse keepers, and under and in obedience to the orders, directions, and commands of the said United States and officers, these defendants, as such servants and employés for the year last past, have been and still are in the temporary charge of the light and lighthouse buildings.on said land for the sole purpose of keeping the light burning at proper times, and keeping the same said lighthouse building in proper repair, all in performance of and in obedience to the duties of keepers as aforesaid, as the same are regulated and prescribed by the said United States and officers.
“ The said defendants further aver that they do not now, nor have they ever claimed or had any interest in said land or improvements, or any part thereof; and that from the time of the reservation aforesaid the United States by and *268through these defendants and other of its servants and employes, has continually been and still is in the sole and exclusive possession and occupation of the said land and improvements, and every part thereof.
“Wherefore the defendants pray that they be hence dismissed, and that they may have judgment against the plaintiff for costs of suit.”
At the trial the plaintiff offered no evidence whatever touching the alleged fact of the possession of the defendants, and, on motion of defendants, a judgment of nonsuit was rendered, on the ground “that the plaintiff has not shown the defendants to have been in the possession of the said premises at the commencement of this action, or at any other time;” and from that judgment this appeal is brought.
We are of opinion that the nonsuit was correct upon the pleadings.
The Practice Act (Sec. 49) provides as follows: “The defendant may set forth by answer as many defenses and counterclaims as he may have. They shall each be separately stated, and the several defenses shall refer to the causes of action which they are intended to answer, in a manner by which they may be intelligibly distinguished.”
It will be observed that the answer here, in the first defense set forth, distinctly denies “ that on said day, or any other time, the defendants entered into the possession of the same, or any part thereof, or that they ever withheld, or now withhold, the possession of the same, or any part thereof, from the plaintiff;” and while it is possible that, under the strict rules applicable to verified answers, an objection might have been made to the sufficiency of this denial in a single particular, none such was, in fact, made below, nor has any been pointed out here.
After this denial the defendants, “further answering,” make certain affirmative averments, in the course of which *269they set up that they are in charge of the lighthouse on the premises as the employes of the United States, etc.; audit is upon the effect of these averments in pleading that we understand the plaintiff to claim that he was relieved from the necessity of proving that the defendants were in possession at the time the action was commenced.
1. Assuming that the defenses, as thus pleaded, were inconsistent upon the point of the possession of the defendants, it would not follow that the plaintiff" would be at liberty to disregard them, or either of them, at the trial. If he desired to present that question, he should have moved to strike out the one or the other, or applied for an order compelling the defendants to elect as to which particular one of them they would rely upon. (Klink v. Cohen, 13 Cal. 623; Uridias v. Morrill, 25 Cal. 31.)
2. But even had he by motion presented the question of the supposed inconsistency of the several defenses in the answer, we think that it would not have availed him. A party defendant in pleading may plead as many defenses as he may have. If a plea or defense separately pleaded in an answer contain several matters, these should not be repugnant or inconsistent in themselves. But the plea or defense regarded as an entirety, if it be otherwise sufficient in point of form and substance, is not to be defeated or disregarded merely because it is inconsistent with some other jdea or defense pleaded. And there is no distinction in this respect between pleadings verified and pleadings unverified. (Bell v. Brown, 22 Cal. 672; Wilton v. Cleveland, 30 Cal. 192.)
We are, therefore, of opinion that the judgment must be affirmed, and it is so ordered.